EXHIBIT 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Alderon Iron Ore Corp (the "Registrant") filed under cover of Form 40-F for the period endedDecember 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Tayfun Eldem as President and Chief Executive Officerof the Registrant and Keith Santorelli asChief Financial Officer of the Registrant, each hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge that: (1)the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. “Tayfun Eldem” By: Tayfun Eldem Title: President & Chief Executive Officer Dated:March 22, 2013 “Keith Santorelli” By:Keith Santorelli Title:Chief Financial Officer Dated:March 22, 2013 This certification accompanies the Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Registrant for purposes of §18 of the Securities Exchange Act of 1934, as amended.
